Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (US 2006/0089674) (“Walters”).  Walters discloses: 


the array of n electrodes comprises a first and a second electrode and wherein both the previous and the subsequent pair of electrodes are formed by means of said first and second electrode, wherein the device is adapted to, after the use of the previous pair of electrodes, inverse the polarity of both the first and second electrode prior to establishing an electric field with the subsequent pair of electrodes.  [0047-0064]
the device is adapted to successively form a pair of electrodes with the first and the second electrode of said array of n electrodes, the second and third electrode of said array of n electrodes, until the pair comprises electrodes n-1 and n, wherein the device is adapted to subsequently form a pair of electrodes with electrode n and the first electrode.  [0047-0064]

the electrodes are positioned to enclose a surface area, to together form a circle, see Fig. 4B
the device comprises a control system adapted to provide electrical power to the electrodes in the form of programmable pulses.  [0130]
Method for delivering an active ingredient into the human skin by means of iontophoresis, the active ingredient having the form of ions to allow the active ingredient to be introduced into the skin by means of an electric field, wherein the method comprises the use of an array of n electrodes, n being an integer equal to or greater than 2, the array of n electrodes being adapted to be connected to the human skin to apply the electric field to the human skin, the method comprising the following steps: a) selecting a first and a second electrode from said array of n electrodes to form a pair of electrodes and establishing an electric field between the electrodes of said pair of electrodes, said pair of electrodes comprising respectively an anode and a cathode, b) after a determined time period, interrupting the electric field between the electrodes of said pair of electrodes, c) selecting one of the electrodes of a previous pair of electrodes and a further electrode selected from the array of n electrodes, to form a subsequent pair of electrodes, d) inversing the polarity of the electrode used in both the previous pair and the subsequent pair prior to establishing an electric field with the subsequent pair of electrodes and establishing an electric field between the electrodes of the subsequent pair of electrodes, e) after a determined time period, interrupting the electric field between the electrodes of said subsequent pair of electrodes.  [0047-0064]

the method further comprises: f) repeating steps c), d) and e) for a determined time period.  [0047-0064]
the electrodes are positioned to together enclose a surface area, wherein the method comprises: a') selecting a first and an adjacent second electrode from said assembly of n electrodes to form a pair of electrodes and establishing an electric field between the electrodes of said pair of electrodes, said pair of electrodes comprising respectively an anode and a cathode, b') after a determined time period, interrupting the electric field between the electrodes of said pair of electrodes, c') selecting the second electrode of the pair of electrodes to form the first electrode of a subsequent pair of electrodes and selecting an adjacent electrode to said first electrode of said subsequent pair of electrodes from said array of n electrodes to form the second electrode of said subsequent pair of electrodes, d') inversing the polarity of the first electrode of the subsequent pair of electrodes and establishing an electric field between the electrodes of said subsequent pair of electrodes, e') after a determined time period, interrupting the electric field between the electrodes of said subsequent pair of electrodes, and f) repeating step c'), d') and e') for a determined time period.  [0047-0064], Fig. 4B
the method further comprises: g) controlling the electrical field established between a pair of electrodes by means of programmable electrical pulses. [0130]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783